76639: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-11558: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76639


Short Caption:STATE, DEP'T OF EMP'T, TRAINING & REHAB. VS. SIERRA NAT'L CORP.Court:Supreme Court


Related Case(s):75392


Lower Court Case(s):Carson City - First Judicial District - 17OC002221BClassification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:01/06/2020 at 1:00 PMOral Argument Location:Carson City


Submission Date:01/06/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantState of Nevada Department of Employment, Training & Rehabilitation, Employment Security DivisionTroy Curtis Jordan
							(State of Nevada/DETR)
						Tracie Lindeman
							(State of Nevada/DETR)
						Laurie L. Trotter
							(Former)
						
							(State of Nevada/DETR)
						


RespondentSierra National CorporationRicardo N. Cordova
							(Simons Hall Johnston PC/Reno)
						Anthony L. Hall
							(Simons Hall Johnston PC/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


08/09/2018Filing FeeAppeal Filing Fee Waived.  State/County/Municipality.


08/09/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-30635




08/09/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.18-30637




08/10/2018Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 15 days transcript request form; 120 days opening brief:18-30853




08/28/2018Transcript RequestFiled Certificate That No Transcript is Being Requested.18-33561




08/29/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-33810




09/06/2018Docketing StatementFiled Respondent's Response to Appellant's Docketing Statement.18-34782




12/10/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: December 24, 2018. (SC).18-907771




12/26/2018BriefFiled Appellant's Opening Brief. (SC)18-910278




12/27/2018AppendixFiled Appellant's Appendix - Volume 1. (SC)18-910467




12/27/2018AppendixFiled Appellant's Appendix - Volume 2. (SC)18-910471




12/27/2018AppendixFiled Appellant's Appendix - Volume 3. (SC)18-910472




12/27/2018AppendixFiled Appellant's Appendix - Volume 4. (SC)18-910475




12/27/2018AppendixFiled Appellant's Appendix - Volume 5. (SC)18-910478




01/03/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Answering Brief due: February 8, 2019. (SC).19-00329




02/07/2019Notice/IncomingFiled Notice Substitution of Law Firm19-05889




02/07/2019MotionFiled Motion for Extension of Time. (Answering Brief) (SC)19-05976




02/15/2019Order/ProceduralFiled Order Denying Motion. Respondent's Answering Brief due: 11 days. (SC).19-07424




02/27/2019Notice/OutgoingIssued Notice of Deficient Brief. Corrected Respondent's Answering brief due: 5 days.19-08917




02/27/2019BriefFiled Respondent's Answering Brief. (SC)19-08972




03/28/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  April 12, 2019.  (SC)19-13759




04/03/2019Notice/IncomingFiled Notice of Appearance (Tracie K. Lindeman as counsel for Appellant). (SC)19-14617




04/03/2019Notice/IncomingFiled Amended Notice of Appearance (Tracie K. Lindeman as counsel for Appellant). (SC)19-14625




04/11/2019BriefFiled Appellant's Reply Brief. (SC).19-16030




04/12/2019Case Status UpdateBriefing Completed/To Screening. (SC).


05/29/2019Notice/IncomingFiled Appellant's Notice of Change of Attorney of Record for Nevada Department of Employment, Training and Rehabilitation, Employment Security Division. (SC)19-23322




10/30/2019Order/ProceduralFiled Voluntary Disclosure. My sister-in-law, Rosa Mendez, is the Public Information Officer with the Division of Employment Training and Rehabilitation Division. I believe that I can be fair and impartial in this matter, but I am making this disclosure so that the parties may file any objection they may have to my participating in this matter. The parties will have 10 days from the date of this order to file any objection based on my disclosure. (SC).19-44564




11/12/2019MotionFiled Respondent's Objection. (SC)19-46192




11/14/2019Order/ProceduralFiled Order.  Respondent filed a timely objection setting forth its reasons why Justice Silver should not participate in this matter.  We elect to treat respondent's objection as a motion for disqualification.  Appellant shall have 10 days from the date of this order to file a response to respondent's motion.  Further, Justice Silver may submit a response to the motion.  A reply shall not be permitted.  (SC)19-46763




11/14/2019MotionFiled Justice Silver's Response to Respondent Sierra National Corporation's Objection to her Participation.  (SC)19-46789




11/22/2019MotionFiled Appellant's Response to Respondent's Objection to Justice Silver. (SC)19-47900




12/05/2019Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on January 6, 2020, at 1:00 p.m. in Carson City. (SC).19-49283




12/06/2019Order/ProceduralFiled Order Denying Motion. Respondent has filed a motion to disqualify Justice Silver from this matter based upon her sister-in-law's employment with appellant. The motion to disqualify is denied. (SC).19-49501




12/23/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-51682




01/06/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC)


03/26/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed."  Before the Court En Banc.  Author:  Silver, J., Concurring, Pickering, C.J., Gibbons, Hardesty, Parraguirre, Stiglich, Cadish, JJ.  136 Nev. Adv. Opn. No. 11.  (SC)20-11558




04/09/2020MotionFiled Respondent's Verified Bill of Costs Pursuant to NRAP 39(c). (SC)20-13547




05/04/2020Order/ProceduralFiled Order Regarding Costs. We direct the clerk of this court to issue an itemized statement of costs in the amount of $186.22 for insertion in the remittitur. (SC).20-16706




05/04/2020RemittiturIssued Memorandum of Costs. Costs allowed and taxed: $186.22. (SC).20-16708




05/04/2020RemittiturIssued Remittitur. Memorandum of Costs and Disbursement Allowed and Taxed in the Amount of $186.22.  (SC)20-16709




05/04/2020Case Status UpdateRemittitur Issued/Case Closed. (SC).


05/11/2020Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)20-17823




05/13/2020RemittiturFiled Remittitur. Received by County Clerk on May 6, 2020. (SC)20-16709




05/15/2020Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)20-18565




05/29/2020Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)20-20269




06/08/2020Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)20-21448





Combined Case View